DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is issued in response to applicant’s amendments and arguments received 09/07/22.  Currently, claims 1-13 are pending.
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. Applicant’s amendments overcome the prior claim objections and rejections under 35 USC 112.  The amendments and arguments do not overcome the art rejections.
Applicant argues the catheter does not extend radially from the penetration point.  The examiner respectfully disagrees.  As pointed out in the prior rejection, figure 3 shows catheter, including hub 200 extending radially outward from penetration point of 220.  200 Extends outward from point 220.  Additionally, it is noted the catheter is not positively claimed.  The catheter extending radially is a function of the stabilizer as a whole, and the examiner notes the stabilizer holds the catheter as claimed as shown in figure 3.  The stabilizer of the preamble is defined by the claim limitations; if the limitations are met, then the device is capable of use as claimed as defined by the limitations.  The applicant has not pointed out which language from the claims is not specifically met by the references.  The superimposed drawings and added planes by the applicant do not address why catheter is not considered radially outward of the insertion point, as shown in figure 3.
Applicant appears to argue that the prior art has additional structures not required by applicant’s invention, (see page 16 of arguments).  It is unclear what specific claim language this is referencing.  Further, the prior art is not precluded from having additional elements not required by the current claims.
Applicant appears to argue the Howell reference has no slits.  Again, the specific language and claim numbers are not pointed out.  The examiner notes the prior action cited element 450 as the claimed slits.  The applicant generally argues there is no reason to combine the references but does not address the particular features taught or why the references cannot be modified as detailed in the rejection.  The examiner maintains the combination is proper as Graichen teaches ease of attaching and guiding tubes by simple modifications to prevent catheter dislodgement.
The art rejections are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graichen et al. (WO 2017/105917).

    PNG
    media_image1.png
    821
    994
    media_image1.png
    Greyscale

Regarding claim 1, Graichen et al. discloses a stabilizer for retaining a catheter (“catheter 200” and “tubes 230” of Fig. 3) inserted at a penetration point (“insertion point 220” of Fig. 3) into the anatomy of a patient and extending radially from the penetration point along the anatomy (see Fig. 3 illustrating the catheter inserted at the penetration point and extending radially from the penetration point along the anatomy of a patient), a stabilizer (“dressing 1” of Fig. 1-3) comprising: a laminate (see Examiner’s annotated Fig. 1 above) with a layer of clear film (see Pg. 13, lines 1-6 indicating how, “The opening is provided with a transparent film” and see Pg. 8, lines 4-5 indicating how, “A layer of polymeric film as described above may be co-extensive with the dressing. It may be co- extensive with a layer of nonwoven material”) and a layer of double-backed adhesive (see Pg. 12, line 33-37 indicating how, “The underside of the dressing 1, not visible in Figure 1, is provided with a continuous layer of pressure-sensitive adhesive, by which the dressing 1 can be affixed to the skin of a patient. The layer of adhesive extends over the entire surface of the dressing 1” and note how the adhesive must, therefore, be double-back in order to adhere to the dressing on one side and the skin of a patient on the other side); a slit (“lumen securement cut 151” of Fig. 1) dividing said laminate into a main body (see Examiner’s annotated Fig. 1 above) and an integral independently manipulable wing (see Examiner’s annotated Fig. 1 above); and said layer of said double-backed adhesive having a window (“window 130” of Fig. 1, see Pg. 13, lines 1-5) through said main body (see Fig. 1 above illustrating the window being through said main body), said window (130) being sized and oriented to permit the point of penetration (220) and the portion of the catheter (200/230) extending radially along the anatomy from the point of penetration (220) to be visible therethrough when said layer of said double-backed adhesive is adhered to the anatomy (see Fig. 3 illustrating how the window is sized and oriented to permit the point of penetration and the portion of the catheter extending radially along the anatomy from the point of penetration to be visible) with said integral independently manipulable wing (see Examiner’s annotated Fig. 1 above) extending transversely under the portion of the catheter (200/230) extending radially along the anatomy (see Fig. 3 illustrating how the integral independently manipulable wing extends transversely under the portion of the catheter extending radially along the anatomy).
Regarding claim 2, Graichen et al. discloses the stabilizer according to claim 1 and further discloses a closed end (“end point 171” of Fig. 1) of said slit (151) defining an over-under aperture securing the catheter (200/230) in place on the anatomy when said main body (see Fig. 1 above) and said integral independently manipulable wing (see Fig. 1 above) are adhered to the anatomy (see Fig. 1 illustrating the main body and wing adhered to the anatomy and note how the closed end of the slit defines an over-under aperture securing the catheter in place on the anatomy). 
Regarding claim 11, Graichen et al. discloses a method for installing a stabilizer (“dressing 1” of Fig. 1-3) to retain a catheter (“catheter 200” and “tubes 230” of Fig. 3) in an inserted condition at a point of penetration into the anatomy of a patient (see Fig. 3 illustrating the catheter retained in an inserted condition at a point of penetration into the anatomy of a patient), the stabilizer (1) having laminate front clear film (see Pg. 13, lines 1-6 indicating how, “The opening is provided with a transparent film” and see Pg. 8, lines 4-5 indicating how, “A layer of polymeric film as described above may be co-extensive with the dressing. It may be co-extensive with a layer of nonwoven material”) and rear double-backed adhesive layers (see Pg. 12, line 33-37 indicating how, “The underside of the dressing 1, not visible in Figure 1, is provided with a continuous layer of pressure-sensitive adhesive, by which the dressing 1 can be affixed to the skin of a patient. The layer of adhesive extends over the entire surface of the dressing 1” and note how the adhesive must, therefore, be double-back in order to adhere to the dressing on one side and the skin of a patient on the other side) and a slit (“lumen securement cut 151” of Fig. 1) dividing the laminate into a main body (see Examiner’s annotated Fig. 1 above) and an independently manipulable integral wing (see Examiner’s annotated Fig. 1 above), a method comprising the steps of: aligning the stabilizer (1) approximately on a vertical lengthwise plane through the catheter (200/230, see Fig. 2-3 illustrating the stabilizer aligned on a lengthwise plane through the catheter and note how, when the patient illustrated in Fig. 2-3 lays in a horizontal position, the stabilizer will be aligned approximately on a vertical lengthwise plane through the catheter) and an exposed portion of the catheter extending radially from the point of penetration along the vertical lengthwise plane toward a closed end of the slit (“end point 171” of Fig. 1, see Fig. 1-3 illustrating an exposed portion of the catheter extending radially from the point of penetration along the lengthwise plane which may be vertical toward the closed end of the slit); simultaneously smoothing and pressing the aligned stabilizer to adhere a portion of the main body of the laminate against an underlying portion of the anatomy (see Fig. 2-3 illustrating the stabilizer smoothed and pressed to adhere the main body portion of the laminate against underlying portion of the anatomy); slipping the independently manipulable wing of the laminate under the catheter (200/230) with the catheter (200/230) seated in the closed end of the slit (151, see Fig. 3 illustrating the independently manipulable wing of the laminate slipped under the catheter with the catheter seated in the closed end of the slit); and simultaneously smoothing and pressing the unadhered portions of the stabilizer (1) to adhere the unadhered portion of the main body (see Examiner’s annotated Fig. 1 above) of the laminate and the independently manipulable integral wing (see Examiner’s annotated Fig. 1 above) of the laminate against underlying portions of the anatomy and the exposed portion of the catheter (see Fig. 2-3 illustrating the unadhered portion of the stabilizer smoothed and pressed to adhere the unadhered portion of the main body and the independently manipulable integral wing against underlying portion of the anatomy and the exposed portion of the catheter).
Regarding claim 12, Graichen et al. teaches the method according to claim 11 and further teaches the adhesive layer having a window (“window 130” of Fig. 1, see Pg. 13, lines 1-5) through the main body (see Fig. 1 above illustrating the window being through said main body) and the step of aligning further comprising the window (130) displaying the point of penetration (220) of the catheter (200/230) into the anatomy of the patient (see Fig. 2-3 illustrating how the window displays the point of penetration of the catheter into the anatomy of the patient) and an exposed portion of the catheter (200/230) extending radially from the point of penetration along the vertical lengthwise plane toward the closed end of the slit (151, see Fig. 2-3 illustrating how the exposed portion of the catheter extends radially from the point of penetration along the lengthwise plane which may be vertical and toward the closed end of the slit). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graichen et al. (WO 2017/105917) in view of Howell et al. (US 2015/0224285).
Regarding claim 3, Graichen et al. discloses the stabilizer according to claim 1. Graichen et al. does not, however disclose said laminate further comprising a layer of peel-off release paper shielding an exposed face of said layer of double-backed adhesive of said laminate prior to the adhering of said laminate to the anatomy.
In the same field of endeavor, Howell et al. teaches for retaining a catheter (“medical article 200” of Fig. 7) inserted at a point of penetration into the anatomy of a patient and extending radially from the point of penetration along the anatomy (see Fig. 26 illustrating the catheter inserted at a point of penetration into the anatomy of a patient and extending radially from the point of penetration along the anatomy), a stabilizer (“dressing 400” of Fig. 8-10) comprising: a laminate (see Fig. 8-9) with a front layer of clear film (“occlusive layer 418” of Fig. 10, see [0106] indicating how, “the occlusive layer 418 comprises a film which may or may not be transparent”), an intermediate layer of double-backed adhesive (“top surface 408” and “bottom surface 406” of Fig. 10, see [0115], lines 1-5 indicating how “bottom surface 406” corresponds to an adhesive surface and see Fig. 8-10 illustrating how the clear film is adhered to “top surface 406” such that the intermediate layer corresponds to a double-backed adhesive) and a rear layer of peel-off release paper (“release liners 435 and 436” of Fig. 8-10) shielding an exposed surface of said layer of double-backed adhesive (408/406) of said laminate prior to the adhering of said laminate to the anatomy (see Fig. 20-26 and [0100] indicating how, “the release liners 435 and 436 project out from the lower surface of the dressing and form pull tabs 437 and 439”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilizer of Graichen et al. such that said laminate further comprises a layer of peel-off release paper shielding an exposed face of said layer of double-backed adhesive of said laminate prior to the adhering of said laminate to the anatomy as taught by Howell et al. Such a modification would be advantageous because the layer of peel-off release paper maintain a covered surface in a sterilized state (see [0101], lines 7-10 of Howell et al.).
Claims 4-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2015/0224285) in view of Graichen et al. (WO 2017/105917).

    PNG
    media_image2.png
    814
    1325
    media_image2.png
    Greyscale

Regarding claims 4-6, Howell et al. teaches for retaining a catheter (“medical article 200” of Fig. 7) inserted at a point of penetration into the anatomy of a patient and extending radially from the point of penetration along the anatomy (see Fig. 26 illustrating the catheter inserted at a point of penetration into the anatomy of a patient and extending radially from the point of penetration along the anatomy), a stabilizer (“dressing 400” of Fig. 8-10) comprising: a laminate (see Fig. 8-9) with a front layer of clear film (“occlusive layer 418” of Fig. 10, see [0106] indicating how, “the occlusive layer 418 comprises a film which may or may not be transparent”), an intermediate layer of double-backed adhesive (“top surface 408” and “bottom surface 406” of Fig. 10, see [0115], lines 1-5 indicating how “bottom surface 406” corresponds to an adhesive surface and see Fig. 8-10 illustrating how the clear film is adhered to “top surface 406” such that the intermediate layer corresponds to a double-backed adhesive) and a rear layer of release papers (“release liners 435 and 436” of Fig. 8-10); a slit (“channel 450” of Fig. 8-9) dividing said laminate into a main body (see Examiner’s annotated Fig. 9 above) and an integral independently manipulable wing (see Examiner’s annotated Fig. 9 above); a first said release paper (“release liner 436” of Fig. 8-10) covering said main body (see Fig. 9 above illustrating how the first said release paper covers the main body) to a reference plane (“widthwise reference plane” see Examiner’s annotated Fig. 9 above) extending across said main body (see Examiner’s annotated Fig. 9 above illustrating how the first said release paper extends to the reference plane extending across the main body); a second said release paper (“release liner 435” of Fig. 8-10) covering said integral independently manipulable wing and said main body to said reference plane (see Examiner’s annotated Fig. 9 above illustrating how the second said release paper covers the wing and the main body to said reference plane); and said intermediate layer of said double-backed adhesive (408/406) having a window (“insertion window 426” and “retainer window 425” of Fig. 8-10) disposed through said main body (see Fig. 9 above illustrating how the window is disposed through said main body), said window being sized and oriented to permit the point of penetration (see Fig. 26 illustrating said window being sized and oriented to permit the point of penetration to be visible) and a portion of the catheter extending radially from the point of penetration along the anatomy to be visible therethrough when said layer of said double-backed adhesive is adhered to the anatomy (see Fig. 26 illustrating a portion of the catheter extending radially from the point of penetration along the anatomy to be visible through the window when said adhesive is adhered to the anatomy), said laminate having a generally rectangular outer perimeter (see Fig. 9 above illustrating the laminate having a generally rectangular perimeter) with long and short edges (see Examiner’s annotated Fig. 9 above illustrating the laminate having two long edges and two short edges), said laminate having lengthwise and widthwise reference planes (see Examiner’s annotated Fig. 9 above), respectively, extending across and perpendicular to said laminate (see Fig. 9 above illustrating how the reference planes extend across and perpendicular to said laminate) and dividing said laminate into quadrants (see Fig. 9 above illustrating how the reference planes divide the laminate into quadrants). Howell et al. does not, however, disclose wherein the reference plane extends parallel to said slit, wherein said integral independently manipulable wing extends transversely under the portion of the catheter extending radially along the anatomy, wherein said slit extends from approximately a quarter-point of one of said long edges toward a said opposite long edge of said laminate, or wherein said slit extends beyond said lengthwise reference plane to define said independently manipulable wing. 
In the same field of endeavor, Graichen et al. teaches a stabilizer (“dressing 1” of Fig. 1-3) comprising: a laminate (see Examiner’s annotated Fig. 1 above) with a layer of clear film (see Pg. 13, lines 1-6 indicating how, “The opening is provided with a transparent film” and see Pg. 8, lines 4-5 indicating how, “A layer of polymeric film as described above may be co-extensive with the dressing. It may be co- extensive with a layer of nonwoven material”) and a layer of double-backed adhesive (see Pg. 12, line 33-37 indicating how, “The underside of the dressing 1, not visible in Figure 1, is provided with a continuous layer of pressure-sensitive adhesive, by which the dressing 1 can be affixed to the skin of a patient. The layer of adhesive extends over the entire surface of the dressing 1” and note how the adhesive must, therefore, be double-back in order to adhere to the dressing on one side and the skin of a patient on the other side); a slit (“lumen securement cut 151” of Fig. 1) dividing said laminate into a main body (see Examiner’s annotated Fig. 1 above) and an integral independently manipulable wing (see Examiner’s annotated Fig. 1 above), said slit (151) originating at approximately a quarter-point of a long edge (“second long edge 20” of Fig. 1) of the laminate and extending towards an opposing long edge (“first long edge 10” of Fig. 1), said slit (151) extending across a majority of the width of said laminate (see Fig. 1 illustrating how said slit extends across a majority of the width of said laminate); and said layer of said double-backed adhesive having a window (“window 130” of Fig. 1, see Pg. 13, lines 1-5) through said main body (see Fig. 1 above illustrating the window being through said main body), said window (130) being sized and oriented to permit the point of penetration (220) and the portion of the catheter (200/230) extending radially along the anatomy from the point of penetration (220) to be visible therethrough when said layer of said double-backed adhesive is adhered to the anatomy (see Fig. 3 illustrating how the window is sized and oriented to permit the point of penetration and the portion of the catheter extending radially along the anatomy from the point of penetration to be visible) with said integral independently manipulable wing (see Examiner’s annotated Fig. 1 above) extending transversely under the portion of the catheter (200/230) extending radially along the anatomy (see Fig. 3 illustrating how the integral independently manipulable wing extends transversely under the portion of the catheter extending radially along the anatomy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilizer of Howell et al. such that the slit originates and extends from approximately a quarter-point of one of said long edges toward an opposite edge of said laminate across a majority of the width of said laminate as is taught by Graichen et al. and such that said integral independently manipulable wing extends transversely under the portion of the catheter extending radially along the anatomy when the double-backed adhesive is adhered to the anatomy as is further taught by Graichen et al. Such a modification is advantageous because the slit taught by Graichen et al. facilitates attaching and guiding tubes of a catheter in a cost-effective manner so that the tubes are limited in their movement relative to the dressing which reduces mechanical stresses on the catheter and thereby reduces the risk of catheter dislodgement (see Pg. 10, lines 26-30 of Graichen et al.). Furthermore, such a modification provides wherein the reference plane extends parallel to said slit and wherein the slit extends beyond said lengthwise reference plane to define said independently manipulable wing.
Regarding claim 7, Howell et al. in view of Graichen et al. teaches the stabilizer according to claim 6 and further teaches wherein said intermediate layer of said double-backed adhesive (406/408) having a window (“insertion window 426” and “retainer window 435” of Fig. 8-10) aligned on said lengthwise reference plane (see Fig. 9 above illustrating how the window is aligned on said lengthwise reference plane) and extending between said slit and a distal said short side (see Examiner’s annotated Fig. 9 above) of said laminate (see Fig. 9 above and see Fig. 26 illustrating how the window extends between said slit of Howell et al. in view of Graichen et al. and a distal said short side). 
Regarding claim 8, Howell et al. in view of Graichen et al. teaches the stabilizer according to claim 6 and further teaches said first release paper (436) having a length extending from said distal said short edge of said laminate to said widthwise reference plane (see Fig. 9 above illustrating how the first release paper extends from said distal short edge to said widthwise reference plane) and said second said release paper (435) having a length sufficient to extend from a proximal said short edge of the laminate to said widthwise reference plane (see Fig. 9 above illustrating how the second release paper extends from the proximal short edge to said widthwise reference plane).
Regarding claim 9, Howell et al. in view of Graichen et al. teaches the stabilizer according to claim 8 and further teaches each said release paper (436/435) having a fold (see Fig. 8-9 illustrating how each release paper comprises a fold in order to form “pull tabs 437 and 439”) coincident with said widthwise reference plane (see Fig. 9 above illustrating how the fold of each release paper is coincident with said widthwise reference plane) and extending beyond said fold to form a flap (“pull tabs 437 and 439” of Fig. 8-9) of sufficient length to be fingertip gripped (see Fig. 8-9 illustrating how the release papers each extend beyond their respective folds to form flaps of sufficient length to be fingertip gripped), said folds of said release paper being coincident with said widthwise reference plane (see Fig. 9 above illustrating how the fold of said release paper are coincident with said widthwise reference plane).
Regarding claim 10, Howell et al. in view of Graichen et al. teaches the stabilizer according to claim 9 and further teaches said window (426/425) overlapping said widthwise reference plane and said flaps (437/439) when said flaps (437/439) are folded back against their respective said release papers (436/435, see Fig. 9 above illustrating how “retainer window 425” portion of said window overlaps said widthwise reference plane and said flaps when said flaps are folded back against their respective said release papers). 
Regarding claim 13, Howell et al. discloses for installing a stabilizer (“dressing 400” of Fig. 8-10) to retain a catheter (“medical article 200” of Fig. 7) in an inserted condition at a point of penetration into the anatomy of a patient (see Fig. 26 illustrating the stabilizer retaining the catheter in an inserted condition at a point of penetration into the anatomy of a patient), the stabilizer (400) having laminate front clear film (“occlusive layer 418” of Fig. 10, see [0106] indicating how, “the occlusive layer 418 comprises a film which may or may not be transparent”), intermediate double-backed adhesive (“top surface 408” and “bottom surface 406” of Fig. 10, see [0115], lines 1-5 indicating how “bottom surface 406” corresponds to an adhesive surface and see Fig. 8-10 illustrating how the clear film is adhered to “top surface 406” such that the intermediate layer corresponds to a double-backed adhesive) and rear releasable paper layers (“release liners 435 and 436” of Fig. 8-10) and a slit (“channel 450” of Fig. 8-9) dividing the laminate into a main body (see Examiner’s annotated Fig. 9 above) and an independently manipulable integral wing (see Examiner’s annotated Fig. 9 above), the adhesive layer having a window (“insertion window 426” and “retainer window 425” of Fig. 8-10) through the main body (see Fig. 9 above illustrating how the window is disposed through said main body), a method comprising the steps of: aligning the stabilizer (400) approximately on a vertical lengthwise plane through the catheter (200) with the window (426/425) positioned to display the point of penetration of the catheter (200) into the anatomy of the patient (see Fig. 26 illustrating the stabilizer aligned on a vertical lengthwise plane through the catheter with the window positioned to display the point of penetration of the catheter) and an exposed portion of the catheter extending radially from the point of penetration toward a closed end of the slit (450, see Fig. 2 illustrating an exposed portion of the catheter extending radially from the point of penetration toward a closed end of the slit); peeling a first release paper (“release liner 436” of Fig. 8-10) of the releasable paper layer (436/435), revealing the double backed adhesive lying under the first release paper (see Fig. 22 illustrating the first release paper being peeled to reveal the double backed adhesive lying under the first release paper) and at least partly opening the window (426/425) so as to display at least the point of penetration of the catheter into the anatomy of the patient and a portion of the exposed portion of the catheter extending radially from the point of penetration (see Fig. 22 and Fig. 26 illustrating how peeling the first release paper partly opens the window to display the point of penetration and a portion of the exposed portion of the catheter extending radially from the point of penetration); simultaneously smoothing and pressing the aligned stabilizer (400) to adhere the first-revealed double backed adhesive against an underlying portion of the anatomy (see Fig. 26 illustrating how the first-revealed double backed adhesive has been smoothed and pressed against the underlying portion of the anatomy); peeling a second release paper (“release liner 435” of Fig. 8-10) of the releasable paper layer (436/435), revealing the double backed adhesive lying under the second release paper and fully opening the window to display more of the exposed portion of the catheter extending radially from the point of penetration (see Fig. 23-24 and Fig. 24 illustrating how the second release paper is peeled to reveal the double backed adhesive lying there under and fulling opening the window to display more of the exposed portion of the catheter extending radially from the point of penetration); and simultaneously smoothing and pressing the unadhered portions of the stabilizer to adhere the second-revealed double backed adhesive against an underlying portion of the anatomy and the exposed portion of the catheter (see Fig. 26 illustrating how the unadhered portions of the stabilizer are smoothed and pressed to adhere the second-revealed double backed adhesive against the underlying portion of the anatomy and the exposed portion of the catheter). Howell et al. does not, however, disclose the method comprising slipping the independently manipulable wing of the laminate under the catheter with the catheter seated in the closed end of the slit.
In the same field of endeavor, Graichen et al. discloses for installing a stabilizer (“dressing 1” of Fig. 1-3) to retain a catheter (“catheter 200” and “tubes 230” of Fig. 3) in an inserted condition at a point of penetration into the anatomy of a patient (see Fig. 3 illustrating the catheter retained in an inserted condition at a point of penetration into the anatomy of a patient), the stabilizer (1) having laminate front clear film (see Pg. 13, lines 1-6 indicating how, “The opening is provided with a transparent film” and see Pg. 8, lines 4-5 indicating how, “A layer of polymeric film as described above may be co-extensive with the dressing. It may be co-extensive with a layer of nonwoven material”) and rear double-backed adhesive layers (see Pg. 12, line 33-37 indicating how, “The underside of the dressing 1, not visible in Figure 1, is provided with a continuous layer of pressure-sensitive adhesive, by which the dressing 1 can be affixed to the skin of a patient. The layer of adhesive extends over the entire surface of the dressing 1” and note how the adhesive must, therefore, be double-back in order to adhere to the dressing on one side and the skin of a patient on the other side) and a slit (“lumen securement cut 151” of Fig. 1) dividing the laminate into a main body (see Examiner’s annotated Fig. 1 above) and an independently manipulable integral wing (see Examiner’s annotated Fig. 1 above), said slit (151) originating at approximately a quarter-point of a long edge (“second long edge 20” of Fig. 1) of the laminate and extending towards an opposing long edge (“first long edge 10” of Fig. 1), said slit (151) extending across a majority of the width of said laminate (see Fig. 1 illustrating how said slit extends across a majority of the width of said laminate), a method comprising the steps of: aligning the stabilizer (1) approximately on a vertical lengthwise plane through the catheter (200/230, see Fig. 2-3 illustrating the stabilizer aligned on a lengthwise plane through the catheter and note how, when the patient illustrated in Fig. 2-3 lays in a horizontal position, the stabilizer will be aligned approximately on a vertical lengthwise plane through the catheter) and an exposed portion of the catheter extending radially from the point of penetration along the vertical lengthwise plane toward a closed end of the slit (“end point 171” of Fig. 1, see Fig. 1-3 illustrating an exposed portion of the catheter extending radially from the point of penetration along the lengthwise plane which may be vertical toward the closed end of the slit); simultaneously smoothing and pressing the aligned stabilizer to adhere a main body portion of the laminate against an underlying portion of the anatomy (see Fig. 2-3 illustrating the stabilizer smoothed and pressed to adhere the main body portion of the laminate against underlying portion of the anatomy); slipping the independently manipulable wing of the laminate under the catheter (200/230) with the catheter (200/230) seated in the closed end of the slit (151, see Fig. 3 illustrating the independently manipulable wing of the laminate slipped under the catheter with the catheter seated in the closed end of the slit); and simultaneously smoothing and pressing the unadhered portions of the stabilizer (1) to adhere the unadhered portion of the main body (see Examiner’s annotated Fig. 1 above) of the laminate and the independently manipulable integral wing (see Examiner’s annotated Fig. 1 above) of the laminate against underlying portions of the anatomy and the exposed portion of the catheter (see Fig. 2-3 illustrating the unadhered portion of the stabilizer smoothed and pressed to adhere the unadhered portion of the main body and the independently manipulable integral wing against underlying portion of the anatomy and the exposed portion of the catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stabilizer of Howell et al. such that the slit originates and extends from approximately a quarter-point of one of said long edges toward an opposite edge of said laminate across a majority of the width of said laminate as is taught by Graichen et al. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howell et al. such that the method further comprises slipping the independently manipulable wing of the laminate under the catheter with the catheter seated in the closed end of the slit as is further taught by Graichen et al. Such a modification is advantageous because the slit taught by Graichen et al. facilitates attaching and guiding tubes of a catheter in a cost-effective manner so that the tubes are limited in their movement relative to the dressing which reduces mechanical stresses on the catheter and thereby reduces the risk of catheter dislodgement (see Pg. 10, lines 26-30 of Graichen et al.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783